UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
HARRY A. HIEKE, JR., D.P.M.,
               Defendant-Appellee,
                and
                                                 No. 00-1511
FAMILY FOOT SPECIALISTS, LTD,
                         Defendant,
                 v.
CREDIT RECOVERY SYSTEMS, LTD.,
COMPANY,
                Movant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                           (CA-99-55-4)

                  Submitted: September 29, 2000

                      Decided: October 19, 2000

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. HIEKE

                             COUNSEL

Joshua Michael David, DAVID, KAMP & FRANK, Newport News,
Virginia, for Appellant. Craig Paul Wittman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia; Harry A. Hieke,
Jr., Chesapeake, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Credit Recovery Systems (CRS) appeals from the district court’s
order denying its Fed. R. Civ. P. 24(a)(2) motion to intervene as a
matter of right and accepting the parties’ settlement agreement. We
have reviewed the record and find that Credit Recovery Systems had
a "significantly protectable interest" in the subject matter of the
action. See Fed. R. Civ. P. 24(a)(2); Teague v. Bakker, 931 F.2d 259,
260-61 (4th Cir. 1991). However, we further find the district court did
not abuse its discretion in denying CRS’s motion to intervene because
CRS provided no basis upon which to find that Dr. Hieke’s forbear-
ance of his Medicaid and Medicare claims would bind CRS or impede
its ability to pursue these claims in a separate action. See id.; cf.
Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980).

  Accordingly, we affirm the district court’s order. We deny the
Government’s motion to strike certain documents that were filed by
CRS. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED
                          UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
HARRY A. HIEKE, JR., D.P.M.,
               Defendant-Appellee,
                and
                                                 No. 00-1511
FAMILY FOOT SPECIALISTS, LTD,
                         Defendant,
                 v.
CREDIT RECOVERY SYSTEMS, LTD.,
COMPANY,
                Movant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                           (CA-99-55-4)

                  Submitted: September 29, 2000

                      Decided: October 19, 2000

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. HIEKE

                             COUNSEL

Joshua Michael David, DAVID, KAMP & FRANK, Newport News,
Virginia, for Appellant. Craig Paul Wittman, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia; Harry A. Hieke,
Jr., Chesapeake, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Credit Recovery Systems (CRS) appeals from the district court’s
order denying its Fed. R. Civ. P. 24(a)(2) motion to intervene as a
matter of right and accepting the parties’ settlement agreement. We
have reviewed the record and find that Credit Recovery Systems had
a "significantly protectable interest" in the subject matter of the
action. See Fed. R. Civ. P. 24(a)(2); Teague v. Bakker, 931 F.2d 259,
260-61 (4th Cir. 1991). However, we further find the district court did
not abuse its discretion in denying CRS’s motion to intervene because
CRS provided no basis upon which to find that Dr. Hieke’s forbear-
ance of his Medicaid and Medicare claims would bind CRS or impede
its ability to pursue these claims in a separate action. See id.; cf.
Spring Constr. Co. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980).

  Accordingly, we affirm the district court’s order. We deny the
Government’s motion to strike certain documents that were filed by
CRS. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED